Citation Nr: 9900565	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  96-20 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
bilateral weak feet, valgus deformities, and hammertoes, 
currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1943.

This case comes before the Board of Veterans Appeals (Board) 
from a December 1995 (Regional Office) RO rating decision 
which denied the veteran's claims for service connection for 
a disorder of the back and for an evaluation in excess of 30 
percent for his service-connected weak feet.

Although the veteran requested a hearing before a travel 
section of the Board, the veteran indicated during the his 
August 1996 RO hearing (a transcript of which is on file), 
that his RO hearing would obviate the need for a second 
hearing.   

In July 1997, the Board remanded these issues for additional 
development to include VA examinations.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the current disability rating does 
not accurately reflect the severity of the disabilities from 
his bilateral foot disorders.  He also asserts that his low 
back disorder is either due to an inservice injury or due to 
an antalgic gait caused by his service-connected bilateral 
foot disorder.






DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence is in favor of an 
increased rating to 50 percent for the veteran's service-
connected bilateral foot disorder.  The Board also finds that 
the evidence supports a  grant of service connection for a 
low back disorder due to impaired gait caused by the 
veteran's service-connected bilateral foot disorder. 


FINDINGS OF FACT

1.  The veteran's bilateral foot disorder is currently 
manifested by symptoms including third degree pes planus, 
third degree pronation, pain on the plantar surfaces of the 
feet, 20 degrees angulation with normal dorsiflexion at the 
first MT joints, pain on movement and ambulation, and medical 
evidence that the symptoms are not improved by orthopedic 
shoes or appliances.

2.  The veteran has a disorder of the lumbar spine, including 
spondylolisthesis, degenerative disk disease, and 
degenerative joint disease, that was caused by his impaired 
gait due to his service-connected bilateral foot disorder.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent for service-connected weak 
feet, valgus deformities, and hammertoes have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 4.1,  4.7, 4.40,  4.71a, Diagnostic Code 5276 
(1998).

2.  The veteran's low back disorder is due to impaired gait 
proximately caused by his service-connected disorders of the 
feet.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Facts

Service medical records show that the veteran had inservice 
treatment and was later  discharged from service for 3rd 
degree pes planus with third degree pronation bilaterally.  
An August 1943 clinical record noted that the veteran's feet 
problems caused an inability to drill or march and problems 
with work involving standing or walking.   

While back problems were not noted during service, the 
veteran submitted a September 1944 statement noting pain in 
the feet, legs, and back.

On an October 1944 examination, it was noted that the veteran 
had inservice treatment for his feet problems.  The veteran 
reported that being on his feet marching and drilling led to 
back pain. 
 
In October 1944, the veteran was granted service connection 
with a 10 percent disability rating for weak feet, 2nd 
degree; symptomatic left foot.  

On VA examination in January 1947, it was noted that the 
veteran had third degree pes planus bilaterally with 10 
degrees pronation in the forefoot and slight medial rotation 
of the astragalus.  It was also reported that the veteran had 
mild metatarsalgia bilaterally without dorsiflexion of the 
toes.  Extremes of all motions of the foot and ankle were 
reportedly painful with no spacticity present.  Shortening of 
the Achilles tendon was noted.  The diagnoses were pes 
planus, third degree, bilateral, symptomatic; and 
metatarsalgia, bilateral, mild.  A February 1947 RO rating 
decision recharacterized the service-connected foot disorder 
as bilateral symptomatic weak feet.  

In private medical records dated in April and May 1981, John 
T. Hayes, M.D., F.A.C.S., reported that the veteran had very 
bad feet.  He indicated that the veteran had true structural 
flat feet, planovalgus with bunions, hard calluses under the 
great toe and the head of the second metatarsal, with no 
longitudinal arch or transverse arch whatsoever when he was 
standing up.  Treatment included removal of calluses and 
custom arch supports.  A May 1981 record noted that while the 
veteran's feet were improved, he had a new complaint of 
catching pain in the lumbosacral area.  Restricted range of 
lumbar motion was noted.  The physician stated that he 
believed that this represented a typical symptom pattern of 
degenerative arthritis.

Private medical records from September 1988 show that the 
veteran had difficulty walking due to pain in his left hip.  
A September 1988 X-ray report showed probable Pagets 
involving the left proximal femur.  A March 1990 record 
showed ongoing treatment for leg and hip pain possibly 
related to the Pagets disease.

A December 1990 statement signed by two of the veteran's co-
workers indicated that the veteran complained problems with 
his feet.  They noted that the veteran was very uncomfortable 
standing for a period of time and that his feet and ankles 
were often very swollen.   

In a February 1991 statement, the veteran reported ongoing 
problems with his feet, ankles, and lower back.  He stated 
that his foot problems necessitated his discharge from 
service and the shortening of his employment with R.J.R. 
Reynolds and with Sears Roebuck.  The veteran also reported 
that he hurt his feet jumping off of a high wooden wall.  He 
stated that this caused pain and swelling and prevented him 
from walking without great pain.  	

On VA examination in March 1991, the veteran repeated his 
account of the inservice injury to his feet.  He stated that 
since then, he has had increasing pain to the point where he 
cannot hold a job.  It was noted that the veteran cannot 
stand on his feet and has severe difficulty with ambulation 
because of the pain.  On physical examination, it was noted 
that the veteran walked with a cane in the left hand and that 
he had an antalgic gait bilaterally.  Examination of the feet 
revealed bilateral plantar valgus deformities; moderate 
bunion deformity of the head of the first metatarsal with 
metatarsus primus varus and mild hallux valgus bilaterally.  
Moderate soft tissue swelling and diffuse tenderness was 
noted about the ankles and feet.  Extension and flexion of 
the first MTP joint was reportedly painful.  Also noted was 
claw toeing of the fifth toes bilaterally.  The impression 
was moderate plano valgus deformities of both feet; mild 
venus stasis of both feet and ankles; decreased nutritional 
flow to the toes on the left foot; and mild hammertoe 
deformities of the fifth toes on both feet.  X-rays revealed 
valgus a deviation of the rest of the digits of the feet 
bilaterally as well as a suggestion of hammertoe deformities 
involving the second, third, fourth, and fifth hypertension 
digits bilaterally.  

Following the March 1991 VA examination, a May 1991 RO rating 
action increased the veteran's disability rating to 30 
percent and recharacterized his service-connected disability 
as weak feet, valgus deformities, and hammertoes. 

In a September 1995 statement, the veteran requested a 
reevaluation and asserted that his back condition was 
secondary to his service-connected disorder of the feet.

In a November 1995 letter, private physician Renee Tegeler, 
M.D., reported that the veteran had plano-valgus feet, fallen 
arches, and bunions; Pagets disease involving the left hip 
and femur; moderate cervical spondylosis; spondylolisthesis 
with some facet joint hypertrophic changes and bony narrowing 
of the spinal canal at L4-L5; and worsening toe numbness 
which he thought to correlate with nerve root impingement in 
the lumbar spine area. 

In a January 1996 letter, private physician Timothy W. 
McGowen, M.D., reported that while the veteran's 
spondylolisthesis was a degenerative condition, he felt that 
it was related to a back injury during World War II when the 
veteran fell from a 12 foot wall during training.  Consistent 
statements are seen in treatment record from Dr. McGowan 
dated from September 1995 through April 1996.

In a February 1996 letter, Dr. Tegeler reported that the 
veteran had structural flat feet, planovalgus with bunions 
and hard calluses.  Molded inserts and orthopedic shoes 
reportedly did not correct this condition.  She noted that 
the veteran had continued pain, calluses, and lateral 
dislocation of the lower end of the fibular region which 
caused pain and swelling in the ankles.  The physician noted 
that the veteran's feet and back condition deteriorated to 
the point that the veteran required a walker for ambulation.    

With his own February 1996 statement, the veteran submitted a 
statement from his supervisor when he worked at R.J.R. 
Reynolds.  The supervisor noted that during the course of his 
employment, the veteran was sent to the medical department 
for trouble with his feet and difficulty walking.  He also 
noted that he placed the veteran in another assignment which 
required a minimum of walking and that the veteran remained 
in this position until February 1983.  Included with these 
statements was a May 1943 letter from R.J.R. Reynolds to the 
veteran (who was then still in service) which noted that the 
veteran had a physical disability.

In February 1996, the veteran submitted a notarized statement 
from his Staff Sergeant which indicated that the veteran was 
handicapped in his lower leg, feet, and back.  The Sergeant 
noted that while he did not see the veteran's obstacle course 
accident, he was informed of it and recalled the veteran's 
extreme difficulty in the ensuing days. 

In an April 1996 letter, Dr. McGowan stated that his opinion 
that the veteran's current disability was due to his 
inservice back injury was based on information supplied by 
the veteran, his current complaints, and X-rays obtained of 
his back.  Clinical records submitted with this letter show 
that Dr. McGowan felt the mechanism of injury was in keeping 
with chronic degeneration of an old lumbar injury.  He 
further reported that, although speculating, the mechanism of 
his injury during WW II was entirely in keeping with the 
appearance of his spine and his symptomatology.

During his August 1996 hearing, the veteran and his 
representative asserted that the veteran's service-connected 
disorder of the feet was now more severe than contemplated by 
the current 30 percent rating, that his back problem was 
incurred during service, and that his back problem was 
secondary to his service-connected disorders of the feet.  
The veteran reported that the only trauma he had to his back 
was the fall on the obstacle course during service.  He 
stated that he was sent to the dispensary during service and 
that he worked in an office thereafter until discharge.  The 
veteran reported pain and burning on the bottoms of his feet.  
He stated that he has used orthopedic shoes and inserts 
without success and that they only hurt his back more.  He 
reported that he must now resort to using a wheeled walker to 
reduce the pressure from his feet.  

In July 1997, the Board remanded the veteran's claims for 
additional development to include: obtaining any record of 
inservice back injury or treatment therefor; obtaining 
additional records of treatment for back and feet problems; 
and having the veteran undergo new examinations of the feet 
and back.  

In a September 1997 statement, Dr. McGowen stated that the 
veteran's bilateral foot pain and numbness, as well as his 
mechanical low back pain which frequently caused his legs to 
give way, were all commensurate with his lower back 
condition.

In September 1997, records were submitted from the Office of 
the Surgeon General which show that the veteran's only 
hospital treatment was for pes planus. 

On a December 1997 VA examination of the feet, the physician 
reported that the veteran had obvious bilateral pes planus 
with planovalgus deformity, bilateral valgus halluces 
deformities, and mild hammertoe deformities of toes two 
through five bilaterally.  It was noted that the veteran was 
examined at maximum disability as per the Deluca 
considerations.   Examination of bilateral ankles revealed 10 
degrees dorsiflexion, 45 degrees plantar flexion, and intact 
ligaments.  It was noted that the veteran had bilateral 
valgus halluces deformities with approximately 20 degrees 
angulation with normal dorsiflexion at the first metatarsal 
(MT) joints.  The diagnosis included bilateral pes planus and 
bilateral halluces valgus deformity confirmed by X-rays.  

On the December 1997 VA examination of the back, it was noted 
that the veteran reported an inservice back injury.  It was 
noted that the veteran used a walker to get around.  On 
physical examination, there were no postural abnormalities or 
fixed deformities.  Objective evidence of pain on motion was 
reported.  X-rays of the lumbosacral spine showed evidence of 
degenerative joint disease.  The diagnosis was low back pain 
with degenerative joint disease and bilateral radiculopathy.  
The VA physician specifically reported that it was his 
opinion that the veteran's undocumented inservice injury back 
during WW II would be in no way related to his present 
condition. 

On the December 1997 VA neurological disorders examination, 
the veteran related problems with his feet and back to an 
inservice fall.  On physical examination, it was noted that 
the veteran had an abnormal gait in that he did not appear to 
have the ability to stand on either his toes or his heels.  A 
planovalgus deformity of both feet and ankles was reported.  
The diagnosis was peripheral neuropathy.  The examiner noted 
that it was possible that the veteran's gait disorder and 
subsequent degeneration of his back were due to his inability 
to walk properly.  He stated that there was a reasonable 
probability that the veteran's back disorder was related to 
constant abnormal gait.  He also noted that it was difficult 
to completely rule out any contribution that his Pagets 
disease has played to his back disorder.  

On VA examination in May 1998, the veteran stated that his 
back hurt all of the time.  It was noted that the veteran 
walked with a walker and wore a brace.  Physical examination 
of the feet revealed that the veteran had bilateral third 
degree flat feet, moderate bunions, and some clawing of the 
toes.  The diagnosis included third degree flat feet; X-ray 
evidence of degenerative disk disease and degenerative joint 
disease of the lumbar spine; and X-ray evidence of Pagets 
disease.   The examiner stated that the veteran's back injury 
and foot injury occurred in the same incident and would have 
a connection.  He also reported that certainly, problems with 
gait might aggravate a back problem.  The physician admitted 
that a relationship of this kind is really speculative and 
that it was impossible to make a firm determination.  The VA 
physician further stated that he did not think that the 
veteran's Pagets disease was related to either the back pain 
or to the foot pain.  







II. Analysis 

A.  Increased rating for the veteran's service-connected weak 
feet with valgus deformities and hammertoes.

The veteran contends that the disability due to his service-
connected weak feet with valgus deformities and hammertoes is 
more disabling than reflected by the current 30 percent 
rating.  The veteran's claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a), in that it is not 
inherently implausible.  Relevant evidence has been properly 
developed, and no further assistance to the veteran is 
required to comply with the duty to assist.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The Court has stated that, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

The veteran's disability due to his bilateral feet problems 
is currently rated as 30 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5276 for flat feet.  Under this 
provision, a 50 percent disability rating is in order when 
the bilateral disorder is pronounced; with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
A 30 percent disorder is warranted when the bilateral 
disability is severe; with objective evidence of marked 
deformity (pronation abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.

A review of the record indicates that the veteran has had a 
long history of foot problems diagnosed during service as 
third degree pes planus with third degree pronation 
bilaterally.  The disorders of the feet led to his discharge 
from the military and played a role in his subsequent 
employment, as he was given assignments which required only 
minimal walking.  Subsequent findings regarding the feet 
included: 10 degree pronation in the forefoot, slight medial 
rotation of the astragalus, and mild metatarsalgia 
bilaterally without dorsiflexion of the toes (January 1947 
examination); true structural flat feet, planovalgus with 
bunions, and no longitudinal arch or transverse arch 
whatsoever when standing (1981 records from Dr. Hayes); 
severe difficulty with ambulation due to foot pain, antalgic 
gait  requiring use of a cane, bilateral valgus deformities, 
moderate bunion deformity with metatarsus primus varus and 
mild hallux valgus bilaterally, hammertoe deformities, and 
pain on extension and flexion of the first MTP joint (March 
1991 VA examination); and feet problems uncorrected by molded 
plastic inserts and orthopedic shoes (February 1996 letter 
from Dr. Tegeler).  Additionally, during his August 1996 
hearing, the veteran reported complaints of pain on the 
plantar surfaces of his feet and he noted the use of a 
wheeled walker to reduce pressure on the feet when walking.   

According to the most recent VA examination of the feet 
(December 1997), the veteran has obvious bilateral pes planus 
with planovalgus deformity, bilateral valgus halluces 
deformities, and mild hammertoe deformities of toes two 
through five bilaterally.  The examiner noted that the 
veteran had approximately 20 degrees angulation with normal 
dorsiflexion at the first MT joints.  The diagnosis included 
bilateral pes planus and bilateral halluces valgus deformity 
confirmed by X-rays.  On the December 1997 VA neurological 
disorders examination, it was noted that the veteran had an 
abnormal gait in that he did not appear to have the ability 
to stand on either his toes or his heels.  On VA examination 
of the back dated in May 1998, it was noted that the veteran 
had bilateral third degree flat feet, moderate bunions, and 
some clawing of the toes. 

The veteran's service-connected bilateral foot disorder is 
currently manifested by symptoms including third degree pes 
planus, third degree pronation, pain on the plantar surfaces 
of the feet, 20 degrees angulation with normal dorsiflexion 
at the first MT joints, and medical evidence that these 
symptoms are not improved by orthopedic shoes or appliances.  
In all, the disability picture depicted by symptomatology of 
the feet more nearly approximates criteria required for 
assignment of the next higher rating.  Resolving benefit of 
the doubt in the appellants favor, a grant of a 50 percent 
rating for a bilateral foot disorder is warranted.  
38 U.S.C.A. § 5107(b).

B.  Service connection for a low back disorder.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, 
regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).

The veteran asserts that he hurt his lower back during 
service when he fell while jumping from a wall in an obstacle 
course during service.  While a private physician has 
indicated that the nature of the back disorder is consistent 
with the veteran's account of an inservice injury (see 
January & April 1996 letters from Dr. McGowen), a VA 
physician specifically contradicted this statement (see 
December 1997 VA examination report).  Regardless of the 
competing opinions as to possible etiology, the Board notes 
that the file contains no medical evidence of any inservice 
injury to the veteran's back.  Additionally, while the 
medical records from the years soon after separation note 
that the veteran had back pain from marching, they make no 
reference to any inservice back injury.  Furthermore, 
statements from the veteran indicating that he was treated at 
a dispensary following this inservice fall are not supported 
by the evidence of record, including the records recently 
submitted from the office of the Surgeon General which show 
only treatment for pes planus.  Without any verifiable 
evidence of an inservice back injury, service connection 
cannot be granted on a direct basis.     

The veteran has also asserted that his low back disorder is 
secondary to years of walking with an antalgic gait caused by 
his service-connected disorders of the feet.  The Board finds 
that the veterans claim for secondary service connection for 
a low back disorder is well grounded, meaning plausible.  The 
evidence has been properly developed, and there is no further 
VA duty to assist him with his claim.  38 U.S.C.A. § 5107(a).

Records on file, including a 1991 VA examination report, show 
that the veteran had an antalgic gait bilaterally and severe 
difficulty with ambulation due to pain from his service-
connected disorders of the feet.  The veteran's history of 
low back complaints has been diagnosed as spondylolisthesis 
with some facet joint hypertrophic changes and bony narrowing 
of the spinal canal at L4-L5 with possible nerve root 
impingement in the lumbar spine area (by Dr. Tegeler in 
November 1995) and as degenerative disk disease and 
degenerative joint disease of the lumbar spine (May 1998 
examination report).  

While the veteran did not submit his claim for secondary 
service connection for his back disorder until September 
1995, the Board notes that he has made statements consistent 
with that claim for many years.  During his October 1944 
examination, the veteran reported that being on his feet 
marching and drilling led to back pain.  Additionally, he 
complained of a catching pain in the lumbosacral area soon 
after the issuance of custom arch supports in April 1981 (May 
1981 private record).  Recently, during his August 1996 
hearing, the veteran testified that the use of orthopedic 
shoes and inserts only made his back hurt more.

While the veteran's statements alone are not sufficient to 
make a finding of secondary service connection, the Board 
relies heavily on the findings of VA examiners.  On the 
December 1997 VA neurological disorders examination, it was 
noted that the veteran had an abnormal gait due to 
planovalgus deformities of both feet and ankles.  The 
examiner reported that it was possible that the veteran's 
gait disorder and subsequent degeneration of his back were 
due to his inability to walk properly.  He further stated 
that there was a reasonable probability that the veteran's 
back disorder was related to constant abnormal gait.  On VA 
examination in May 1998 it was also noted that problems with 
gait might have aggravated the back problem.   

With the VA medical opinion indicating that there is a 
reasonable probability that the veteran's back problems are 
due to his abnormal gait, and the veteran's consistent 
statements dating back well before his claim, the Board finds 
that the weight of the evidence supports a conclusion that 
the veteran's back condition was secondary to a disability 
resulting from the service-connected disorders of the feet.  
Affording the veteran the benefit-of-the-doubt under 
38 U.S.C.A. § 5107 (b), secondary service connection is 
granted.  38 C.F.R. § 3.310, Gilbert v. Derwinski, 
1 Vet.App. 49 (1990). 


ORDER

Subject to the law and regulations governing the payment of 
monetary awards, an increased rating to 50 percent is granted 
for the veteran's service-connected weak feet, valgus 
deformities, and hammertoes. 

Service connection is granted for the veteran's low back 
disorder, as secondary to his service-connected bilateral 
disorder of the feet.



		
	ROBERT A. LEAF
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
